EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liz Heinig on 1/13/2022.

The application has been amended as follows:
In the claims
	Claim 45, line 4, the phrase "a housing in the form of a sleeve, to protect" has been changed to --a housing in the form of a sleeve surrounding the carrier and the at least one length of linear shaped charge, to protect--
	Claim 58, line 6, the phrase "a housing in the form of a sleeve, to protect" has been changed to --a housing in the form of a sleeve surrounding the carrier and the at least one length of linear shaped charge, to protect--
	Claims 61 & 62 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above amendments to the independent claims are made to render the respective clauses definite under 112(b). The cancelation of claims 61 & 62 was made as the examiner how the sleeve is removed prior to detonation of the charges (as opposed to removing the housing via detonation of the charges). Applicant's Representative agreed to the changes by the above examiner's amendment.

As currently worded, the independent claims are allowable over the prior art. The closest prior art remains US 6,729,406 (Collins) as it was applied in the prior Final Rejection mailed 7/19/2021.
Collins does not have a sleeve surrounding the linear shaped charge(s), nor an explicit disclosure regarding a centralizing means. While the centralizing of a gun or tool in general is known (see US 2,327,340 for example) and a relatively trivial modification, enclosing the linear charge of Collins with a sleeve is not so straightforward based on the art of record. The examiner also notes that the claimed "housing in the form of a sleeve" is in addition to the "carrier" which supports the linear charge(s).
First, Collins quite clearly teaches in every embodiment that the charges are arranged on the outside of the gun body, without an intervening sleeve between the charges and the target wellbore structure to be cut. See figs 1, 2, 9b, 10a, 11, 12, & 18. The placement of an intervening sleeve means that the charges would have an additional body to cut through, while still meeting the limitations that "the projected material intersects the trajectory of [another] portion of projected material […at] or adjacent the internal surface of the tubular" (language from claim 45; commensurate language in method claim 58). In other words, addition of a sleeve surrounding the changes of Collins 
Second, the prior art that teaches a sleeve surrounding shaped charges are almost entirely perforators with pointed charges that create holes in the surrounding wellbore, as opposed to long lengths of charges that intersect. See US 2005/0194146 and element 110, figs 3-5. However there is not a commensurate "carrier" taught, nor is the use of 110 in Collins suggested by either reference without the use of hindsight. Collins appears to operate fine without such a sleeve, and many prior art references are similarly structured with exposed charges. See GB 2175674, figs 2 & 4 and GB 2530551, fig 2 (both provided by Applicant in an IDS). 

US 2,758,543 teaches a housing around a linear charge (76, figs 10 & 11). However there is no commensurate "carrier" within the housing. Further, 76a (which is part of the gun itself) touches the exterior casing 78 and therefore the gun overall is expressly not centralized in the wellbore. Finally, the shape of 76 is intended to match the direction of charge 82 (col 5:64-73) which means that it would require substantial modification to work with the much more complex intersecting charge taught by Collins and as claimed; modification that is not motivated by the prior art or by Collins without hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676